                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     SHIRLEY SORIANO,                               Case No. 18-cv-06648-WHO (PR)

                                   8
                                                        Petitioner,
                                                                                        ORDER OF DISMISSAL
                                   9
                                                  v.

                                  10     W. Z. JENKINS,
                                                                                        Dkt. No. 10
                                  11
                                                        Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14            This 28 U.S.C. § 2241 federal habeas action is DISMISSED upon respondent’s
                                  15   motion because petitioner Shirley Soriano did not exhaust her administrative remedies and
                                  16   she has not shown that exhaustion should be excused. Her argument that the process
                                  17   would have been futile is contradicted by the record, which shows that the administrative
                                  18   process after she received her disciplinary decision on September 21, 2018, would have
                                  19   been completed well prior to any transfer to a halfway house (which occurred by June 5,
                                  20   2019).
                                  21                                         BACKGROUND
                                  22            Soriano was a federal prisoner housed at FCI-Dublin when she filed suit. (Pet., Dkt.
                                  23   No. 1 at 1.) She was serving a 30-month sentence for convictions under 42 U.S.C. §
                                  24   1320a-7b(b)(2)(A) (Illegal Remunerations for Health Care Referrals). (MTD, Dkt. No. 10
                                  25   at 3.) Her projected release date was October 28, 2019. (Id.)
                                  26            In September 2018, she was found guilty of violating prison rules regarding the use
                                  27   of mail and the telephone. (Id. at 2; Mot. to Dismiss (MTD), Dkt. No. 10 at 3.) A 14-day
                                  28   loss of good conduct time was imposed, along with the loss of various privileges. (Pet.,
                                   1   Dkt. No. 1 at 1.) She was informed that she had the right to appeal the disciplinary
                                   2   decision. (MTD, Dkt. No. 10 at 5.) She did not. (Opp., Dkt. No. 11 at 1.) She feared that
                                   3   participating in the exhaustion process would take too long and result in the delay by two
                                   4   weeks of her transfer to a halfway house. (Id. at 1-2.)
                                   5          At least as of June 5, 2019, Soriano’s custody was transferred from FCI-Dublin to a
                                   6   halfway house in Los Angeles. (Soriano Letter, Dkt. No. 13.)
                                   7                                   STANDARD OF REVIEW
                                   8          Section 2241 allows “the Supreme Court, any justice thereof, the district courts and
                                   9   any circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.”
                                  10   28 U.S.C. § 2241(a). The Court may entertain a petition for writ of habeas corpus from a
                                  11   person claiming to be “in custody in violation of the Constitution or laws or treaties of the
                                  12   United States.” 28 U.S.C. § 2241(c)(3).
Northern District of California
 United States District Court




                                  13                                          DISCUSSION
                                  14          There is no doubt that Soriano did not exhaust her administrative remedies. She
                                  15   argues that the exhaustion obligation should be excused for futility. She believes that “she
                                  16   would likely be released [to a halfway house] prior to the finality of the administrative
                                  17   process,” (Opp., Dkt, No. 11 at 1-2), a process she asserts takes “more than five months” to
                                  18   complete, (id. at 2). A court ruling in her favor, should exhaustion be excused and the
                                  19   disciplinary decision voided, would have accelerated her transfer to a halfway house by
                                  20   two weeks (from May 28-June 28 to May 14-June 14). (Id. at 1-2.) As it happened, the
                                  21   transfer occurred at least by June 5, 2019, the date of a letter from her to the Court
                                  22   informing it of her new address. That date was within her requested range (May 14 to June
                                  23   14) and the later range. (Dkt. No. 13.)
                                  24          Respondent contends that Soriano’s futility argument “misplaced.” (Reply, Dkt.
                                  25   No. 12 at 4.) I agree. Assignment to a Residential Reentry Center such as a halfway house
                                  26   is “completely discretionary and generally not subject to judicial review.” (Id.) Moreover,
                                  27   there is no support for her assertion that the review process would have taken too long.
                                  28   (Id. at 4-5.) The disciplinary decision was issued on September 21, 2018. If one accepts
                                                                                      2
                                   1   her assertions, the review process would have been completed five months later, on
                                   2   February 21, 2019, roughly three months before her projected halfway house transfer
                                   3   dates.
                                   4            Section 2241 does not require that a habeas petitioner exhaust administrative
                                   5   remedies prior to filing suit. But the Ninth Circuit does “require, as a prudential matter,
                                   6   that habeas petitioners exhaust available judicial and administrative remedies before
                                   7   seeking relief under § 2241.” Castro-Cortez v. INS, 239 F.3d 1037, 1047 (9th Cir. 2001)
                                   8   (abrogated on other grounds by Fernandez-Vargas v. Gonzales, 548 U.S. 30 (2006)).
                                   9   “Prudential limits, like jurisdictional limits and limits on venue, are ordinarily not
                                  10   optional.” Id.
                                  11            “[T]here are a number of exceptions to the general rule requiring exhaustion,
                                  12   covering situations such as where administrative remedies are inadequate or not
Northern District of California
 United States District Court




                                  13   efficacious, pursuit of administrative remedies would be a futile gesture, irreparable injury
                                  14   will result, or the administrative proceedings would be void.” Laing v. Ashcroft, 370 F.3d
                                  15   994, 1000 (9th Cir. 2004) (quoting S.E.C. v. G.C. George Sec., Inc., 637 F.2d 685, 688 (9th
                                  16   Cir. 1981)). “Specifically, exhaustion of administrative remedies may not be required
                                  17   when (1) available remedies provide no genuine opportunity for adequate relief;
                                  18   (2) irreparable injury may occur without immediate judicial relief; (3) administrative
                                  19   appeal would be futile; and (4) in certain instances a plaintiff has raised a substantial
                                  20   constitutional question.” Id. (quoting Beharry v. Ashcroft, 329 F.3d 51, 62 (2nd Cir.
                                  21   2003)).
                                  22            Soriano has not shown a good reason for her failure to exhaust. If one credits her
                                  23   assertions regarding exhaustion, administrative review would have been completed well
                                  24   before her projected halfway house transfer date. She has not shown that the available
                                  25   remedies would not have provided a genuine opportunity for adequate relief, or that
                                  26   irreparable injury might have occurred, or that the process would have been futile, or that
                                  27   she raised a substantial constitutional question. Indeed, any injury she suffered is not
                                  28   apparent. She was transferred to the RRC on June 5, 2019, within the date range she
                                                                                      3
                                   1   wanted. Because residential reentry placement is discretionary, there has been no showing
                                   2   that a court ruling in her favor — had exhaustion been excused — would have accelerated
                                   3   her halfway house placement date.
                                   4                                       CONCLUSION
                                   5          Respondent’s motion to dismiss the petition is GRANTED. The petition is
                                   6   DISMISSED. The Clerk shall terminate all pending motions, enter judgment in favor of
                                   7   respondent, and close the file.
                                   8          IT IS SO ORDERED.
                                   9      Dated: December 6, 2019
                                                                                       _________________________
                                  10
                                                                                       WILLIAM H. ORRICK
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   4
